DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/13/2021 has been entered. Applicant has amended claims 1-5, 7-8, 11-14, and 16-20. Claims 19 and 20 have been added. Claims 1-5, 7-8, 11-14 and 16-20 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/16/2020.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 01/13/2021, with respect to claim 1, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-5, 7-9, 11-14, and 16-18  has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in an email with Attorney Catherine Shultz on 3/15/2021. Claims 1, 3, 19, and 20 are amended. The application has been amended as follows: 
(Currently amended) A dichroic prism assembly (P1-P7) configured to receive light from an object image through an entrance face of the dichroic prism assembly, comprising: 
a first prism (P1); 
a second prism (P3); 
a first compensator prism (P2) located between the first prism (P1) and the second prism (P3); 
a further dichroic prism assembly (P5, P6, P7) for splitting light in three light components, and 
a second compensator prism (P4) located between the second prism (P3) and the further dichroic prism assembly (P5, P6, P7), 
wherein the first prism (P1) and the second prism (P3) each have a cross section with at least five corners, each corner having an inside angle of at least 90 degrees, 
wherein the corners of the first prism (P1) and the second prism (P3) each have a respective entrance face (S1, S3) and a respective exit face, and are each designed so that an incoming beam which enters the entrance face of the respective prism in a direction parallel to a normal of said entrance face is reflected twice inside the respective prism and exits the respective prism through the respective exit face parallel to a normal of said exit face, 
wherein the normal of the entrance face and the normal of the exit face of the respective prism are perpendicular to each other, and 
wherein, when light enters the first prism (P1) through the entrance face, the light is partially reflected towards the exit face of the first prism (P1) thereby travelling a first path length from the entrance face of the first prism (P1) to the exit face of the first prism (P1), and the light partially enters the second prism (P3) via the first compensator prism (P2) and is partially reflected towards the exit face of the second prism (P3), thereby travelling a second path length from the entrance face of the first prism (P1) to the exit face of the second prism (P3), wherein the first prism (P1) is larger than the second prism (P3) so that the first and the second  path lengths are the same.
 (Currently amended) The dichroic prism assembly (P1-P7) according to claim 1, wherein the first prism (P1) and the second prism (P3) are pentagonal prisms.  
(Currently amended) The dichroic prism assembly (P1-P7) according to claim 2, wherein the pentagonal prisms have each one right angle, two angles α, and two angles 225-α, wherein 90 <α < 135.  
(Currently amended) The dichroic prism assembly (P1-P7) according claim 1, wherein the first prism (P1) and the first compensator prism (P2) have their optical axes aligned, and the first compensator prism (P2) is movable with respect to the first prism (P1) in a direction parallel to a normal of the optical axis while maintaining a connection to the first prism, and 
wherein the second prism (P3) and the second compensator prism (P4) have their optical axes aligned, and the second compensator prism (P4) is movable with respect to the second prism (P3) in a direction parallel to a normal of the optical axis while maintaining a connection to the second prism.  
(Currently amended) A dichroic prism assembly (P1-P7) according to claim 1, wherein the exit face of the first prism (P1) is provided with a first sensor (D1) and the exit face of the second prism (P3) is provided with a second sensor (D2).  
(Canceled).  
(Currently amended) The dichroic prism assembly (P1-P7) according to claim 5, wherein the first sensor (D1) and/or the second sensor (D2) is an infrared light sensor.  
(Currently amended) The dichroic prism assembly (P1-P7) according to claim 5, wherein each prism in the further dichroic prism assembly (P5, P6, P7) is provided with a sensor (D3, D4, D5).  
(Canceled).  
(Canceled).  
(Currently amended) An endoscope or laparoscope comprising at least one dichroic prism assembly according to claim 1.  
(Currently amended) The endoscope or laparoscope according to claim 11, further comprising a lens for focusing light onto the dichroic prism assembly.  
(Currently amended) A medical imaging system comprising at least one dichroic prism assembly according to claim 7 wherein at least two infrared imaging wavelength sensors (Dl, D2) and three visible light wavelength sensors (D3, D4, D5) are used, wherein each of the sensors are optically pixel to pixel aligned with a accuracy of better than 1/3th of a pixel.  
(Currently amended) The endoscope or the laparoscope according to claim 11, comprising an integrated cable comprising an optical fiber core for providing light from a light engine onto a surgical field to illuminate, the optical fiber core surrounded by a plurality of coax cables  for transporting sensor data.  
(Canceled).  
(Currently amended) The endoscope or the laparoscope according to claim 11wherein a frame acquisition frequency is at least 60 frames per second and a sampling rate is at least 8 bits per pixel.  
(Currently amended) The medical imaging system according to claim 13, comprising an integrated cable comprising an optical fiber core for providing light from a light engine onto a surgical field to illuminate, the optical fiber core surrounded by a plurality of coax cables for transporting sensor data.  
(Currently amended) The medical imaging system according to claim 13, wherein a frame acquisition frequency is at least 60 frames per second and a sampling rate is at least 8 bits per pixel.  
(Currently amended) The dichroic prism assembly of claim 1, wherein each of the first path length and the second path length splits inward.  
(Currently amended) The dichroic prism assembly of claim 1, where the first path length crosses its own incoming beam after reflection within the first prism, and the second path length crosses its own incoming beam after reflection in the second prism.
Allowable Subject Matter
Claims 1-5, 7-8, 11-14 and 16-20 are allowed. See Examiner’s Amendment below.
The following is an examiner’s statement of reason for allowance:
The subject matter of independent claim 1 in the amendment submitted 01/13/2021 could either not be found or was not suggested in the prior art of record. The cited prior art used in the previous rejection of claim 1 is directed towards a pentagonal prism (Fig. 7 – second prism 54) connected to another prism to split light (Fig. 7- prism 54a), as seen in the teachings of Tsuyuki (U.S. Publication No. 2013/0271587) and a dichroic prism assembly for splitting light in three light components (Fig. 2), as seen in the teachings of Slagle (U.S. Patent No. 6,330,113) 

However, each corner of the pentagonal prisms of Towndrow does not have an inside angle of at least 90 degrees, the normal of the entrance face and the normal of the exit face of the respective prism are not perpendicular to each other, and the incoming beam does not enter the entrance face of the respective prism in a direction parallel to a normal of said entrance face and does not exit the respective prism through the respective exit face parallel to a normal of said exit face. Although prism 71 is bigger than prism 74, the path lengths are not equal.
The references in combination or individually does not teach the entirety of the claimed invention disclosed in independent claim 1.

Hamar does not disclose a further dichroic prism assembly for splitting light in three light components, that the beam reflects twice, or that the first pentagonal prism is larger than the other so that the path lengths are equal. 
In conclusion, the prior art when considered in combination or individually does not teach the claimed invention as seen in currently amended claim 1, therefore the claimed invention was not obvious before the effective filing date. The combination would result in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795